—Order unanimously reversed on the law without costs, motions granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendants’ motions for summary judgment in this medical malpractice action. Defendants, by competent expert proof, showed their entitlement to summary judgment. In a responding affidavit, plaintiffs expert failed to set forth his medical qualifications. An expert witness must possess the requisite skill, training, knowledge or experience to ensure that an opinion rendered is reliable (Matott v Ward, 48 NY2d 455). Because we have no basis upon which to conclude that plaintiffs expert was qualified to render an expert opinion, plaintiffs proof failed to demonstrate the existence of a triable issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320). (Appeals from Order of Supreme Court, Cayuga County, Contiguglia, J. — Summary Judgment.) Present — Denman, P. J., Pine, Lawton, Doerr and Boehm, JJ.